DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I comprising PA6 and PA 10T/6-3T in the reply filed on September 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 22, 23, 28 and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2022.
Claim Rejections - 35 USC § 112
Claims 1-17, 19-21, 24-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-17, 19-21, 24-27 and 29-31, it is unclear how the confusing parenthesized text, e.g., “(I1, I2, I3, I4, I5, I6, I7, I8, I9, I10)”, further limits the claimed subject matter.
In claim 1, lines 12-15, it is unclear how the confusing language “by frequency sweeps….in said range of frequencies” limits the claimed subject matter. 
In claim 1, lines 15 and 17 , it is unclear whether “said range of frequencies” refers to the antecedently-recited “range of frequencies ranging from 1Hz to 3000Hz” (lines 2-3) or to the antecedently-recited “frequency sweeps ranging from 0.1Hz to 20Hz” (lines 12-13).
In claims 7 and 25, it is unclear whether the recited contents are based on 100% of total composition or on 100% of the summed totals of the aliphatic polyamide, the polyphthalamide and reinforcing filler.
In claims 9 and 20, it is unclear how the processing aid distinguishes over the reinforcing filler.
In claim 9, it is unclear whether the composition is required to be free of either a compatibilizing agent or a processing aid, as opposed to both.
In claims 10 and 12, “and the mixtures of at least two of these” is redundant to the antecedently-recited “at least one”.
In claim 14, it is unclear what is meant by a PA “6-3-T”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 19, 20, 24 and 26 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0278489 (Mizumoto).
Mizumoto discloses a composition comprising:
an aliphatic polyamide having a melting point of 220˚C to 310 ˚C (meets Applicants’ aliphatic polyamide);
an aromatic polyamide derived from an aliphatic diamine and terephthalic acid having a melting point of 230˚C to 310 ˚C (meets Applicants’ polyphthalamide); and
a reinforcing glass fiber (meets Applicants’ reinforcing filler),
(e.g., abstract, [0038-0039], [0041], examples, claims).
As to claims 1-5, Mizumoto discloses compositions (Example 5 and Comparative Example 4) meeting the requirements of the present claims both in terms of the types of materials added and their contents, said compositions comprising PA 66 (meets Applicants’ aliphatic polyamide), PA 9T or PA 6T/6I (meets Applicants’ polyphthalamide) and glass fiber (meets Applicants’ reinforcing filler), wherein the weight ratio of PA 66 to PA 9T or PA 6T/6I is greater than 1 (meets Applicants’ weight ratio of aliphatic polyamide to polyphthalamide). Inasmuch as the exemplified compositions are similarly-constituted, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Mizumoto.
As to claims 6 and 24, Mizumoto exemplifies a weight ratio of PA 66 to PA 9T or PA 6T/6I of 2.1.
As to claim 8, Mizumoto’s exemplified reinforcing fiber consists of glass fiber.
As to claims 9 and 20, Mizumoto’s exemplified compositions further comprise a pigment, which is neither a compatibilizing agent nor a processing aid.
As to claims 10 and 11, Mizumoto exemplifies PA 66.
As to claim 12, Mizumoto exemplifies PA 9T and a PA 6T/6I copolyamide.
As to claims 19 and 20, Mizumoto’s compositions are produced by melt blending the components in an extruder [0066].
As to claim 26, Mizumoto’s exemplified compositions are free of polyolefin and polyether.
Mizumoto anticipates the above-rejected claims in that it is reasonably believed that the exemplified compositions contain the same aliphatic polyamide, aromatic polyamide and glass fibers and, as such would inherently meet all the claimed properties.  In the alternative, it would have been within the purview of Mizumoto’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions comprising aliphatic and aromatic polyamides falling within the present claims [0038-0041] with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 7, 13, 14, 21, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0278489 (Mizumoto) described hereinabove further in view of US 2016/0355679 (Aepli).
As to claims 7 and 25, Mizumoto’s exemplified compositions contain 60 wt.%  glass fibers, which is slightly higher than the claimed contents. Given that Mizumoto discloses a preferred glass fiber concentration of “60% by mass or less”, e.g., 45 wt.,%  [0041], it would have been obvious to one having ordinary skill in the art to use a glass fiber content falling within the scope of the present claims for its expected additive effect and with the reasonable expectation of success.
As to claims 13 and 14, inasmuch as Mizumoto discloses that the aromatic polyamide has a melting point of 230˚C to 310 ˚C, it would have been obvious to one having ordinary skill in the art to use PA 6T/10T having a melting point of 305 ˚C (Aepli [0103]) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 21, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.  Accordingly, in the interest of better mixing, it would have been obvious to one having ordinary skill in the art to premix the polyamide components prior to admixing with the glass fibers.
As to claim 27, inasmuch as Mizumoto discloses the pigment as an optional component, it would have been obvious to one having ordinary skill in the art to formulate compositions composed of only aliphatic polyamide, aromatic polyamide and glass fibers.
As to claim 29, the PA 6T/10T having a melting point of 305 ˚C (Aepli [0103]) has a higher molar ratio of the 10% unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765